DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/21 has been entered.
Claims 5, 7, 23, and 25 have been amended. Claims 1-4, 6, 10, 11, 13-20, 24, 29-60, 64, 69-123, and 125-128 have been canceled. Claims 5, 7-9, 12, 21-23, 25-28, 61-63, 65-68, and 124 are pending and under examination.
Withdrawn Rejections
The rejection of claims 1-5, 7-9, 12, 21-23, 25-28, 61-63, 65-68, and 124 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being
enabling for a method of treating and delaying the development of toxicity in a pediatric patient
with acute lymphoblastic leukemia following treatment with anti-CD19 CAR T cells, the method
comprising administering tocilizumab or dexamethasone to the subject, and wherein the toxicity
is cytokine release syndrome, encephalopathy, hydrocephalus, seizure or tremor, does not
reasonably provide enablement for treating, delaying, or attenuating the development of all
neurotoxic symptoms following treatment a subject with any cancer, is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 3 of the previous Office action.
New Claim Objections and Rejections
Claims 5, 7-9, 12, 21-23, 25-28, 61-63, 65-68, and 124 are objected to because of the following informalities:  The claims recite the term “toclizumab”. This correct spelling of the term is “tocilizumab”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-9, 12, 21, 61-63, 65-68, and 124 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7 recite the term “an agent comprising toclizumab”. It is unclear if Applicant intends for toclizumab to refer to the anti-IL6 antibody having the name tocilizumab, or if the term references some other molecule? The specification does not define the term toclizumab and the term is not a term recognized in the art. Therefore, one of skill in the art would not be apprised of the metes and bounds of the claim.  
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the 
Claim 9 recite “the fever is a fever that is not reduced or not reduced by more than 1oC after treatment with an antipyretic”. The limitation is indefinite because it is unclear how the two clauses are distinct. A fever that is not reduced by more than 1oC after treatment with an antipyretic would also be considered a fever that is not reduced. Does applicant mean that the fever is not reduced following administration of the agent comprising toclizumab? Clarification and/or correction is required.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitations “at least 38oC” and “greater than 38.5oC”, and the claim also recites 38oC-42o
The term “about” in claims 8, 21, and 124 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification and/or correction is required.
Claim Status
Claims 5, 7-9, 12, 21, 61-63, 65-68, and 124 are rejected. 
Claims 23 and 25-28 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646